Citation Nr: 1630871	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  15-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for MS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty for training (ACDUTRA) in the United States Army from July 2001 to March 2002 and from March 2003 to May 2003.  He served on active duty from April 2006 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which confirmed and continued a prior denial of entitlement to service connection for MS.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied service connection for MS, to include cervical spine disc bulge, finding that the disease preexisted service and that there was insufficient evidence that it was permanently aggravated during service.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the May 2007 rating decision, i.e., medical records reflecting an increase in the severity of MS during service, relates to a previously unestablished fact necessary to substantiate the claim.

3.  The Veteran's preexisting MS was aggravated during active service, and the record does not contain clear and unmistakable evidence that such aggravation was due to the natural progress of the disease.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied service connection for MS, to include cervical spine disc bulge, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§°3.156(b), 20.1103 (2015).

2.  Evidence received since the May 2007 rating decision is new and material and the claim for MS is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §°3.156(a) (2015).

3.  The Veteran's MS preexisted active service and was permanently aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§°3.303, 3.304, 3.306(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the Veteran's claim for MS, to include cervical spine disc bulge, in a May 2007 rating decision, finding that the disease preexisted service and was not permanently aggravated beyond natural progression during service.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  38 U.S.C.A. §°7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

Subsequently, the Veteran submitted additional evidence relevant to his claim, and the RO reopened and denied the claim in its July 2014 rating decision.  Regardless of how the RO ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In any event, the evidence received since the May 2007 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran submitted evidence demonstrating that his MS was permanently aggravated during service, and VA essentially conceded the claim would be reopened by providing an examination in July 2014.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

Service Connection

The Veteran contends that he is entitled to service connection for MS.  At his Board hearing, he testified that his MS worsened during his final period of active duty, and that a private doctor told him that his military duties caused a progression in the disease.  For the following reasons, the Board finds that service connection is warranted based on aggravation of a preexisting disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by "active service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In the context of Reserve or National Guard service, "active service" includes active duty and any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38°U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  "Active service" also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for MS (considered a chronic disease), if the disease is manifest to a compensable degree within seven years of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

As noted above, the Veteran had two periods of ACDUTRA, the first from July 2001 to March 2002 and the second from March 2003 to March 2003.  Review of the record shows that he reported onset of seizures in 2004, and a diagnosis of MS was first noted in 2005.  He contends, as an initial matter, that he is entitled to the presumption of service connection, as the disease manifested less than seven years following his discharge from ACDUTRA.  However, as discussed below, service connection cannot be awarded on this basis.

The Court of Appeals for Veterans Claims (Court) has held that a claimant whose claim is based on a period of ACDUTRA can never be entitled to the presumption of service connection.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  The Court explained that, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA to establish entitlement to benefits, there must be some evidence that his or her condition was "incurred or aggravated" during the relevant period of service.  Id.; 38 U.S.C.A. § 101(24)(B).  The Court noted that these circumstances are necessarily mutually exclusive-it is not possible for there to be both no evidence and some evidence of in-service incurrence of a condition.  Id.  Here, the Veteran does not contend, and the record does not reflect, that his MS developed during either of his ACDUTRA periods.  Accordingly, the Veteran is not entitled to the presumption of service connection for MS based on his periods of ACDUTRA.

The Board now turns to whether service connection on a direct basis is warranted.

Because the Veteran's MS was diagnosed prior to his period of active duty, the Board must consider that additional laws and regulations that apply when there is evidence that a disability preexisted service.  In this regard, a Veteran is presumed to be in sound condition when entering service except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304(b).

When a preexisting disability is not "noted" prior to entry, VA has the burden to demonstrate, by clear and unmistakable evidence, both that the disorder at issue preexisted service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

In this case, the Veteran was examined upon entrance into active duty in November 2005.  The Veteran reported being diagnosed with MS in November 2005, and the examination report includes a "suggestion of MS" based on prior imaging tests.  The Veteran is competent to report a prior diagnosis and, when viewed in light of the examiner's findings, the Veteran's MS is considered to have preexisted service and the presumption of soundness is therefore not for application.  38°U.S.C.A. §°1132; 38 C.F.R. § 3.304(b).

Nonetheless, upon review of the record, the Board finds that the Veteran's MS was permanently aggravated by active duty, and that there is insufficient evidence to find that the aggravation was due to the natural progress of the disease.  See 38°U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The facts may be summarized as follows.  In October 2005, prior to entering active duty, the Veteran reported a history of numbness and tingling sensations.  Magnetic resonance imaging (MRI) revealed lesions on the brain and spinal cord.  The examiner's impression was "highly considered" active demyelinating disorder.

On private examination in November 2005, the Veteran reported weakness, numbness, and balance problems but denied excessive fatigue or increased sensitivity.  The examiner, Dr. Hastings, noted that a neurologic inventory was largely negative with the exception of further tingling in the right hand, as well as difficulty initiating urination.  Gait, coordination, and muscle strength were all normal.  A diagnosis of MS was noted.

The Veteran was accepted into active duty in April 2006.  In May 2006, Dr. Hastings opined that he was physically able to return to military duty.

Later in May 2006, the Veteran was evaluated by another private examiner, Dr. Luzecky.  The Veteran reported that he had been given a course of IV Solu-Medrol therapy and subsequently received interferon therapy as well.  He indicated that he stopped all therapy "some time in January" because he felt he did not need it.  He denied any type of MS-related therapy since January 2006.  Dr. Luzecky noted that there were no current symptoms of neurological disease.  He noted that the Veteran reported a history of seizures in 2004.

The Veteran subsequently underwent extensive monitoring and treatment for his MS and seizure disorder.  In August 2006, an MRI of the cervical spine revealed significant plaques in the spinal cord, compatible with MS, which did not show enhancement.  Imaging of the brain revealed four punctate foci of T2 hyperintensity within the subcortical white matter of the frontal lobes, three within the left frontal lobe and one within the right frontal lobe.  There appeared to be "subtle enhancement of two of these foci."  These findings suggested a continuation of the demyelinating process.  In October 2006, the Veteran was treated for dizziness and seizures.

During a November 2006 Medical Evaluation Board examination, the Veteran reported frequent seizure activity and neurological symptoms, including limb numbness and weakness, as well as difficulty walking and balancing.  (The record shows only one documented seizure, occurring in November 2006, which was observed by a medical professional and confirmed as a "true seizure.")  The Evaluation Board noted that the Veteran had been on profile since May 2006, and that he had a history of noncompliance with seizure and MS medications.  The Veteran reported that he was physically incapable of performing physical training exercises and many aspects of his job.  The examiner noted that he was "not functional within his [military occupational specialty] and is present for duty no more than four to five hours a day.  The soldier does not PT and no work."

According to a December 2006 treatment note, the Veteran reported a 12-month history of bilateral intermittent upper and lower extremity numbness, tingling, gait imbalance, and speech difficulties.  He again reported having multiple seizures, with the most recent episode occurring two weeks ago.  The report indicated that the Veteran was using crutches to walk.  Objective findings showed decreased balance and increased sway with closing of eyes, as well as decreased sensation bilaterally from the medial shin to the foot.

In January 2007, Physical Evaluation Board proceedings determined that the Veteran's "medical and physical impairment prevents reasonable performance of duties required by grade and military specialty," and that there was "compelling evidence to support a finding that the current condition [MS and seizure disorder] existed prior to service and was not permanently aggravated beyond natural progression by such service."

A contract examination was performed in April 2007, which showed that the Veteran was unable to perform activities such as gardening and pushing a lawn mower due to the strain on his muscles from MS.  Symptoms from MS included back and neck pain, headaches, and seizures accompanied by dizziness and stumbling.  With respect to the seizures, the Veteran reported that a typical attack involved passing out and "jerking" for up to 15 minutes.  He reported having approximately 30 attacks in total, averaging three each month.  The Veteran was diagnosed with major seizure disorder and MS.  He was discharged in May 2007.

On VA examination in July 2014, the Veteran described a history of imbalance and lower extremity numbness beginning in 2005.  He reported current symptoms of memory loss, optical neuritis and vision impairment, erectile dysfunction, balance problems, sleep disturbance, voiding dysfunction, and muscle weakness in his upper and lower extremities.  Mental health manifestations due to MS were also noted.

After reviewing the claims file, the examiner opined that the Veteran's MS, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression during service.  By way of rationale, the examiner noted that he was diagnosed with MS in 2005 and, following entrance into active duty, displayed only mild flu-like symptoms during service which "can be a side effect of medication."  The examiner stated that, "this does not constitute aggravation of MS beyond its natural progression."

After careful review, the Board finds, first, that the Veteran's MS permanently increased in severity during his period of active duty.  Prior to entrance, the Veteran was shown to have minimal symptoms, essentially limited to limb numbness and tingling.  Indeed, an evaluation just one month after entrance revealed no symptoms of neurological disease.  Several months later, however, the Veteran was treated for recurrent seizures and dizziness, with abnormal gait and significant muscle weakness in all four limbs.  He was subsequently discharged pursuant to a finding by a Medical Evaluation Board that he was functionally incapable of performing his duties.  Although the Board recognizes that the Veteran has at times given inconsistent reports of his symptoms, resolving reasonable doubt in his favor compels the conclusion that his MS became markedly worse during the latter part of 2006 and into 2007, resulting in his medical discharge.

The Board further finds that the record does not establish, by clear and unmistakable evidence, that the increase in severity of the Veteran's MS during service was due to the natural progress of the disease.  The July 2014 VA examination findings dismiss the Veteran's in-service MS manifestations as "flu-like symptoms," which does not accurately characterize the available medical evidence.  As noted, the Veteran experienced recurrent seizures and limb pain and weakness, as well as headaches that, considered collectively, resulted in his discharge from the Army.  His seizures were confirmed by medical personnel and linked to his MS in the April 2007 contract examination report.  In light of the above, the Board finds the July 2014 VA examiner's report to be inconsistent with the evidence of record and therefore not probative in this matter.

The Board further observes that the Veteran has reported an impression by his treating physician that his MS was accelerated by the physical and mental stresses of military service.  The Veteran is competent to relay what he has been told by an examiner.  Furthermore, the information provided by the Veteran is consistent with information generally available on the internet.  See, e.g., http://www.braininjury.com/multiplesclerosis.shtml (discussing a relationship between acute stress and aggravation of quiet or asymptomatic MS is well established by medical literature).  

In sum, and when resolving doubt in the Veteran's favor, the Board finds that the evidence demonstrates that his MS was permanently aggravated during his period of active duty.  VA has not met its burden to show, by clear and unmistakable evidence, that such aggravation was due to the natural progress of the disease.  As such, service connection for MS is warranted, on the basis of aggravation of a preexisting disease.


ORDER

The application to reopen the claim of entitlement to service connection for MS is granted.

Entitlement to service connection for MS, on the basis of aggravation of a preexisting disease, is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


